REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/21 has been entered.
 	Applicant’s amendments and arguments filed 08/24/21 have overcome the claims rejections of the office action mailed 05/24/21.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-7, 10, 12, 14-20 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, prior art does not teach or suggest nor render obvious Applicant’s method for treating or preventing a bacterial infection or a fungal infection, comprising administering to a subject in need thereof a therapeutically effective amount of an active agent, wherein the active agent consists essentially of phosphorylated hexaacy! disaccharide (PHAD),  3-deacyl phosphorylated hexaacyl disaccharide (3D-PHAD), 3-D (6-acyl) phosphorylated hexaacyl disaccharide (3D(6-acyl)PHAD), or a pharmaceutically acceptable salt thereof, wherein the subject is recovering from surgery or the subject is recovering from trauma. 
Furthermore, the closest prior art (Eldridge et al.) discloses PHAD and 3D-PHAD as adjuvants for use in combination with additional E. coli vaccine antigens to help produce an improved immune response to the bacterial antigens in the vaccine, and defines “adjuvant” as an agent that, when present in an effective amount, increases the antigenic response; a substance enhancing the immune response to an antigen; or an agent that stimulates antibody production to an antigen (Eldridge, paragraph [0075]). In fact, the closest prior art points out that an adjuvant is not capable of rendering a therapeutic effect unless co-administrated with an antigen. This is further supported by Figure 7 of Eldridge, which shows that mice immunized with PHAD alone showed no change in bacterial load compared to naïve mice, while mice immunized with PHAD 
and the antigen exhibited a statistically significant decrease of bacterial load (Eldridge et al., Figure 7 and paragraph [0271]). 
Thus, the use of PHADs is not as an active agent. However, even if the PHADs could be considered an active agent, their disclosure in Eldridge et al. as an adjuvant necessarily requires an additional active agent (the antigen) in order to provide for the enhanced immune response to the specific bacterial antigens disclosed in Eldridge. This is in contrast to the sole active agent for treating or preventing infections in the instant claims which consists essentially of PHAD, 3D-PHAD, 3D(6-acyl)PHAD), or a combination thereof. In other words, the closest prior art fails to disclose or suggest Applicant’s claimed method or provide those of ordinary skill in the art with any motivation, at the time of the effective filing date, to use PHAD, 3D-PHAD, or 3D(6-acyl)PHAD) as the sole active agent for treatment or  prevention of infections. Also, Applicant method treats a specific population of subjects that are recovering from surgery or is recovering from trauma.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623